Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments and arguments filed 12/29/2020 have been fully considered but they are not persuasive. 

Applicant amended representative independent claim 1 to recite “providing at least a part of the set of geofences selected from the set of geofences at least partially based on the one or more pieces of priority information”.
Here, Venkatraman et al. (US 2017/0280283 A1) has been clarified to show determining one or more pieces of priority information (pieces fo priority information include emergency situation, type of mobile device etc, and levels by numeric value or ranges [0064]) for at least a part of the set of geofences (see [0066], “the mobile device 108 can more accurately determine when and where it breaches a geofence having a higher priority level”), wherein a respective priority information of the one or more pieces of priority information is indicative of a prioritization of a respective geofence of the set of geofences (see [0066], the mobile device 108 can more accurately determine when and where it breaches a geofence having a higher priority level, the 
providing at least a part of the set of geofences to the electronic device (see [0063], “sends a set of nested geofences 410 associated with an event, such as an emergency situation, occurring at a location 400 to the mobile device”), the part of the set of geofences (see [0063] “outermost geofence” or “innermost geofence” each associated to certin priorities) at least partially based on the one or more pieces of priority information (see illustrated element 604 in fig. 6, priority level of at least one geofence of the set of geofences , has an evaluation rate and breach detection determined and this is based on pieces of priority information such as type of mobile, type of emergence or event [0065]), wherein at least the part of the set of geofences that is provided is evaluated by an electronic device (see [0065], “the mobile device 108 can switch to a more accurate geofence breach detection method and/or to a higher evaluation rate”, therefore detection and evaluation done by mobile), and another part of the set of geofences that is not provided is not evaluated by the electronic device (see [0062] only certain network-based geofences received by mobile may be subject of evaluation, the others not evaluated as would be anticipated, furthermore, this is only a negative condition that 

    PNG
    media_image1.png
    606
    469
    media_image1.png
    Greyscale

Venkatraman disclsoes a mobile device receiving a plurality of nested geofences associated with different priorities [0063] or [0068]. There are pieces of priority information for parts of 
Furthermore, see [0068], the positioning server 110 sends a plurality of geofences 510 associated with a plurality of events occurring at a corresponding plurality of locations 502 and 504 to the mobile device 108. The positioning server 110 may send the plurality of geofences 510 to the mobile device 108 because the mobile device 108 is within a threshold distance of the locations 502 and 504. Here, relevant pieces of priority information such as distance type of mobile device are associated to the geofences sent to mobile device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman et al. (US 2017/0280283 A1).
 	Regarding claim 1 & 9, Venkatraman discloses the method and apparatus, performed by an apparatus, said method  and apparatus comprising:
obtaining a set of geofences, wherein each geofence of the set of geofences defines a respective geofence for an electronic device (see [0062] The network-based geofence(s) received by the mobile device 108 may be nested geofences. More specifically, the positioning server 110 may define a set of nested geofences with an associated set of nested priorities or “[0068] FIG. 5 illustrates an example of the mobile device 108 receiving a plurality of geofences with associated priorities”);
determining one or more pieces of priority information (pieces fo priority information include emergency situation, type of mobile device etc, and levels by numeric value or ranges [0064]) for at least a part of the set of geofences (see [0066], “the mobile device 108 can more accurately determine when and where it breaches a geofence having a higher priority level”), wherein a respective priority information of the one or more pieces of priority information is indicative of a prioritization of a respective geofence of the set of geofences (see [0066], the mobile device 108 can more accurately determine when and where it breaches a geofence having a higher priority level, the 
providing at least a part of the set of geofences to the electronic device (see [0063], “sends a set of nested geofences 410 associated with an event, such as an emergency situation, occurring at a location 400 to the mobile device”), the part of the set of geofences (see [0063] “outermost geofence” or “innermost geofence” each associated to certin priorities) at least partially based on the one or more pieces of priority information (see illustrated element 604 in fig. 6, priority level of at least one geofence of the set of geofences , has an evaluation rate and breach detection determined and this is based on pieces of priority information such as type of mobile, type of emergence or event [0065]), wherein at least the part of the set of geofences that is provided is evaluated by an electronic device (see [0065], “the mobile device 108 can switch to a more accurate geofence breach detection method and/or to a higher evaluation rate”, therefore detection and evaluation done by mobile), and another part of the set of geofences that is not provided is not evaluated by the electronic device (see [0062] only certain network-based geofences received by mobile may be subject of evaluation, the others not evaluated as would be anticipated, furthermore, this is only a negative condition that 
Regarding claim 16, Venkatraman discloses amethod, performed by at least one electronic device, said method comprising:
 obtaining at least a part of a set of geofences, wherein each geofence of the set of geofences defines a respective geofence for the at least one electronic device (see [0062] The network-based geofence(s) received by the mobile device 108 may be nested geofences. More specifically, the positioning server 110 may define a set of nested geofences with an associated set of nested priorities or “[0068] FIG. 5 illustrates an example of the mobile device 108 receiving a plurality of geofences with associated priorities”), wherein at least the part of the set of geofences obtained was selected from the set of geofences at least partially based on one or more pieces (see [0065] where pieces of priority information include type of mobile device, location, type of emergency etc.) of priority information (see [0068], positioning server 110 sends a plurality of geofences 510 associated with a plurality of events occurring at a corresponding plurality of locations 502 and 504 to the mobile device 108. The positioning server 110 may send the plurality of geofences 510 to the mobile device 108 because the mobile device 108 is within a threshold distance of the locations 502 and 504.), and wherein a respective priority information of the one or more pieces of priority information is indicative of a prioritization of a respective geofence of the set of geofences ([0062], “define a set of nested geofences with an associated set of nested priorities”);

triggering at least one action at least partially based on a result of the evaluating (The associated priorities of the nested concentric circles may increase for concentric circles closer to the emergency situation. The mobile device 108 may switch the geofence breach detection method and evaluation rate as it moves within the set of nested geofences).
Regarding claim 2 and 10, Venkatraman discloses the method and apparatus according to claim 1 and 9, further comprising:
evaluating at least the other part of the set of geofences that is not provided to the electronic device (The mobile device 108 and the positioning server 110 utilize a request/acknowledgement scheme where the goal is for the positioning server 110 to gather information about the devices within a geofence, for example, the number and identity of such devices. This may be useful to identify users that are trapped in an emergency situation and/or that have lost WWAN connectivity but are still utilizing, or attempting to utilize, WiFi and/or Bluetooth.RTM. connectivity.); and

Regarding claim 3 and 11, Venkatraman discloses the method and apparatus according to claim 2 and 10, wherein the evaluating further comprises: obtaining or determining a location information indicative of a position of the electronic device (see [0033], “the positioning server 110 may then determine a position”); and
assessing whether or not the electronic device is located within one or more boundaries as defined by each respective geofence of the other part of the set of geofences for the electronic device (see [0065], reported back to position server, the mobile device 108 can switch to a more accurate geofence breach detection method and/or to a higher evaluation rate).
Regarding claim 4, 12 & 18, Venkatraman discloses the methods and apparatus according to claim 1, 9 and 16, wherein each geofence of the set of geofences is defined by one or more parameters, and wherein at least one parameter of the one or more parameters is indicative of geographical boundaries bordering an area (see [0045], “In addition, the wireless-based positioning module 216 may utilize a parameter database 224 for 
Regarding claim 8, Venkatraman discloses the method according to claim 1, wherein the electronic device fails to comprise or be connectable to at least one of a user input device or a display (the wherein clause here is a negative condition that lacks and inventive focus/intent. Any phone can be without a display, if its broken or turned off, this can also be intended use.  Venkatraman, [0052], teaches the mobile “may” include a display as in it’s optional).
Regarding claim 17, Venkatraman discloses the method according to claim 16, wherein the evaluating further comprises: determining or obtaining location information indicative of a position of the at least one electronic device (see [0033], “the positioning server 110 may then determine a position”); and
assessing whether or not the at least one electronic device is located within one or more boundaries as defined by each respective geofence of at least the part of the set of geofences (see fig. 4 & 5, and described in [0068]; “The positioning 
Regarding claim 18, Venkatraman discloses the method according to claim 16, wherein each geofence of the set of geofences is defined by one or more parameters, and wherein at least one parameter of the one or more parameters is indicative of geographical boundaries bordering an area ().
Regarding claim 19, Venkatraman discloses the method according to claim 16, wherein the electronic device fails to comprise or be connectable to at least one of a user input device or a display (the wherein clause here is a negative condition that lacks and inventive focus/intent. Any phone can be without a display, if its broken or turned off, this can also be intended use.  Venkatraman, [0052], teaches the mobile “may” include a display as in it’s optional).
Regarding claim 20, Venkatraman discloses the method according to claim 16, wherein the electronic device comprises an Internet of Things (IoT) device or a tracker (IOT device in [0089]).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (US 2017/0280283 A1) in view of Jensen et al. (US 2020/0107150 A1).
 	Regarding claim 5 and 13, Venkatraman discloses the method and apparatus according to claim 1 and 9, Venkatraman does not however Jensen discloses wherein the one or more pieces of priority information are determined based on a type of a respective geofence of the set of geofences (see intermediate geofences [0074]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Jensen with that of Venkatraman. Doing so would conform to well-known conventions of the art.
 	Regarding claim 6 and 14, Venkatraman discloses the method and apparatus according to claim 1 and 9, Venkatraman does not however Jensen discloses wherein The method according to claim 5, wherein the type of a respective geofence is one of the following:

ii)    intermediate geofence; (see intermediate geofences [0074]) or
iii)    not time critical geofence.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Jensen with that of Venkatraman. Doing so would conform to well-known conventions of the art.
 	Regarding claim 7 and 15, Venkatraman discloses the method and apparatus according to claim 1 and 9, Venkatraman does not however Jensen discloses at least the part of the set of geofences which respective priority information comprises or represents the type i) is provided (see intermediate geofences [0074]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Jensen with that of Venkatraman. Doing so would conform to well-known conventions of the art.

Conclusion

Sharma et al. – US 2016/0219628 A1
Choi et al. – US 2017/0352103 A1
Mahessaranathan et al. US 2017/0171703 A1 
Sharma et al. US 2014/0045472 A1 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2643